DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022has been entered. Claims 1, 3-4, 7-10, 13-17, 21-29 and 31-35 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 7/21/2022have been fully considered. 
In the specification, para. 40 discloses “The device gateway 110 preferably includes a storage that maintains the manufacturer IoT device identities and the created/updated unique IoT device identifiers for the IoT devices 100 connected to the device gateway 110 via various interfaces and access technology types such as Wi-Fi, ZIGBEETM, Z-W A VETM, 3G/4G/5G interfaces, etc. The device gateway 110 may be pre-configured with the manufacturer IoT device identifiers of the IoT devices it is connected to.”
      
       Karaoguz et al. teaches the unique loT device identifier comprising the identity of the service provider network and manufacturer loT device identity, and an access technology type supported by the loT device at 
       para. 17-21: the types of information that may be programmed into such devices, such information may be supported by a broadband access gateway that permits broadband network access via, for example, a personal cellular microcell, a personal area network (PAN), a wired or wireless wide area network (WAN), wireless local area network (WLAN) or other type of network located within a premise such as, for example, a home, office, business, or the like. 
       para. 66-68, 76-78: upon entering into communication with the gateway, the access device may provide identification information to the gateway ...This identification information may comprise, e.g., an electronic serial number, an international mobile equipment identifier (IMEI), an international mobile station identifier (IMSI), a mobile identification number (MIN), a media access control (MAC) address, an Internet protocol (IP) address, a digital certificate, a manufacturer identifier, a model identifier, a type identifier, and a service provider identifier, to name only a few such items ... gateway may then use the received identification information to determine whether the access device supports service via a wide area network which is the access technology supported by the device. Thus, Karaoguz does teach the IoT device identifier may comprise a service provider network identifier, a manufacturer identifier, a type identifier for accessing network, and others identifiers. Thus, a device identifier can be a combination of a number of identifiers.  
         In addition, a new reference was cited in combination with the teachings of Karaoguz in response to the amended limitation. Please see below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 21-22, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz et al. (US 20140105111) in view of Dancs et al. (US 6112305) and further in view of Cheng et al. (20130055312).
In the specification, para. 42 discloses “A local or external storage in the common communication network 120 is used to hold a mapping table 122. The mapping table 122 is used to maintain the associations between the manufacturer IoT device identities and the identities of the associated service provider networks 130”.

As per claims 1, 21-22, Karaoguz et al. teaches
a method in a device gateway for dynamically creating a unique Internet of Things (IoT) device identifier (para. 19, 27-28: the gateway may automatically recognize the pre-registered devices; para. 36-38: once data for these devices is registered to the gateway, the gateway may maintain a database, which keeps track of the data that is available, and its location (connected devices/IoT); para. 56: whenever an access device registers with and/or is authenticated by the gateway, information may be collected from the access device and related metadata information may be updated and/or synchronized with information that may be currently stored on the gateway); 
the method comprising: sending a request message to a server to obtain the identity of the service provider network associated with the IoT device, the request message comprising a manufacturer IoT device identity; and receiving a message from the server comprising the identity of the service provider network associated with the manufacturer IoT device identity (figs. 1-2: central control and management and para. 97: central control and management of internet of devices; para. 19-21: the central control and management block/server may establish communications links with, for example, the gateway, the broadband access provider, the other cellular/PCS service provider, the CDMA network, and the GSM network using actual or virtual connections; para. 27: access devices may be pre-registered so that when they are within the range of the wireless interface, the gateway may automatically recognize them ...; para. 36, 28: in certain instances, an access device may not have been preregistered to access the network. In this case, one button access may be provided. A single button such as a hardcoded button or software-enabled button on an access device may be programmed to transmit identifying information from the access device to the gateway. The gateway may utilize this transmitted identifying information to grant or deny access to its services; para. 66-67, 76-78: the access device may provide identification information to the gateway ... This identification may comprise an electronic serial number/a manufacturer identifier ... and a service provider etc... gateway may then use the received identification information to determine whether the access device supports service via a wide area network - which is the access technology supported by the device; para. 81: if the access device is not registered for service via the wide area network, a broadband access gateway using the method of fig. 5 may cause the user to be prompted to elect service registration with the supported wide area network (block 518) ... The gateway may then receive provisioning parameters via the broadband network, to enable the user of the access device to enjoy service from the wide area network);

10 the IoT device identifier comprising a concatenation of the identity of the service provider network, the manufacturer IoT device identity, and an access technology type supported by the IoT device (para. 17-21: the types of information that may be programmed into such devices, such information may be supported by a broadband access gateway that permits broadband network access via, for example, a personal cellular microcell, a personal area network (PAN), a wired or wireless wide area network (WAN), wireless local area network (WLAN) or other type of network located within a premises; para. 20-21, 25-28: detects a compatible access device that may be within the range of the wireless interface, the gateway may immediately advertise its available services to the access device …during preregistration; para. 66-68, 76-78: upon entering into communication with the gateway, the access device 124 may provide identification information to the gateway… This identification information may comprise, e.g., an electronic serial number, an international mobile equipment identifier (IMEI), an international mobile station identifier (IMSI), a mobile identification number (MIN), a media access control (MAC) address, an Internet protocol (IP) address, a digital certificate, a manufacturer identifier, a model identifier, a type identifier, and a service provider identifier, to name only a few such items…gateway may then use the received identification information to determine whether the access device supports service via a wide area network; which is the access technology supported by the device.)
storing the unique IoT device identifier (para. 27: access devices may be pre-registered so that when they are within the range of the wireless interface 120, the gateway 118 may automatically recognize them…Thus, the gateway recognizes the registered/stored device ids; para. 36, 55-56, 66-68: a portion of the identification information received by the gateway may identify the service provider and the wide area network with which service may be established. Such information identifying a service provider may have been placed in the parameters 164 of the access device 124 at the time of manufacture, or by the vendor of the access device 124, prior to sale).  
	Karaoguz does teach the IoT device identifier may comprise a service provider network identifier, a manufacturer identifier, a type identifier for accessing network, and others identifiers – See para. 17-21 and 76-78 cited above. Thus, a device identifier can be a combination of a number of identifiers.  
Karaoguz does not teach that the IoT device identifier contains only just said three identifiers: a service provider network identifier, a manufacturer identifier, a type identifier.
	Dancs et al. teaches a device identifier can be a composite/concatenation of three identifiers. See col. 5:45-51: its device identification number is a composite which includes the manufacturer identification number, the model number, and the device serial number. The relationship server looks up the manufacturer identification number in the database, finds the manufacturer, and then scans the list of partner ISPs. See fig. 1. Since manufacturer, service provider and access type that relate to the model and/or the device number, a device identifier contains the composite of said three identifiers are the most needed information for a gateway to process a device access request, therefore, a device identifier can be a composite of the service provider network, the manufacturer IoT device identity, and an access technology type supported by the IoT device. Each of the identifier is unique, the composite or linkage of said identifiers is also a unique identifier. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Karaoguz to include a device ID that can be a composite of three identifiers, as taught by Dancs, for the advantage of providing efficient and/or automated connections to services in association with user devices.
Karaoguz and Dancs do not explicitly teaches creating 10 the unique IoT device identifier and, wherein the server comprises a mapping table that maintains associations comprising identities of the service provider networks and the IoT devices. 
	Cheng teaches 
creating 10 the unique IoT device identifier, and wherein the server comprises a mapping table that maintains associations comprising identities of the service provider networks and the IoT devices (para. 89-92: the service provider has an identifier of the given DVR system stored in the database(s) but the identifier may not yet have been associated with a user account 113…In conjunction with or after creating the account record, the service provider can link in the database the account record with the DVR system identifiers entered by the user. Both the manufacturer identifier and the service provider identifier uniquely identify the DVR system. The service provider maintains a mapping in the database/table between manufacturer identifiers and service provider identifiers. Having determining the manufacturer identifiers, the service provider can create associations between the manufacturer identifiers and the users' account record in the service provider database; para. 95: each program guide may also or alternatively provide information about multimedia programming and content offered by a content provider across a data network and accessible via a Uniform Resource Locator (URL), IP address, etc.; para. 17, 19-20, 27: access technology type). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Karaoguz to include the mapping between manufacturer device identifiers and service provider network, as taught by Cheng, for the advantage of providing efficient and/or automated connections to services in association with user devices. 

As per claim 3, Karaoguz et al. teaches
wherein the step of sending the request 25 message is executed thereupon receiving one of a message and data from the IoT device (para. 66-68, 81: the gateway receives the identification information from access device via personal area network, if the access device is not registered for the service, prompt the user to elect service registration...prompt user for registration information, receive provisioning parameters via broadband network to enable the user of the access device to enjoy service from the WAN).  

As per claim 7, Karaoguz et al. teaches
wherein the step of obtaining further comprises 5 - receiving an unsolicited update message comprising the identity of the service provider network and the manufacturer IoT device identity to trigger the device gateway to update or create the unique IoT device identifier (fig. 6: receive identification information from an access device via a personal area network. Identify available update(s) via a broadband network; para. 36: whenever an access device registers with and/or is authenticated by the gateway, information on the access device may be updated and/or synchronized with information that may be on the gateway; para. 82: the gateway may notify the user of the availability of the updates).  

As per claim 8, Karaoguz et al. teaches
wherein the unique IoT device identifier comprises the manufacturer IoT device identity, the identity of the service provider 10 network and the access technology type used between the device gateway and the IoT device (para. 20-21, 25-28: detects a compatible access device that may be within the range of the wireless interface, the gateway may immediately advertise its available services to the access device …during preregistration, an administrator or owner of the gateway may enter registration or configuration information such as device IDs of access devices belonging to friends and/or family members into a registration database associated with the gateway. As a result, these devices will be allowed to access at least a portion of the services offered by the gateway whenever they attempt to access the gateway; para. 68, 76-78: the access device 124 may provide identification information to the gateway…This identification may comprise an electronic serial number/a manufacturer identifier/a model identifier …and a service provider etc…gateway may then use the received identification information to determine whether the access device supports service via a wide area network; para. 91; figs. 3B, 5.)

As per claim 35, Karaoguz et al. teaches
updating unique IoT device identifiers upon receiving a new identity of the service provider network associated to the manufacturer IoT device identity (fig. 6: receive identification information from an access device via a personal area network. Identify available update(s) via a broadband network; para. 36: whenever an access device registers with and/or is authenticated by the gateway, information on the access device may be updated and/or synchronized with information that may be on the gateway; para. 56: whenever an access device registers with and/or is authenticated by the gateway, information may be collected from the access device and related metadata information may be updated and/or synchronized with information that may be currently stored on the gateway).

Claims 4, 9-10, 13-17, 23-29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz et al. (US 20140105111) in view of Dancs et al. (US 6112305) and further in view of Cheng et al. (20130055312) and Ansari et al. (US 20100217837).
As per claims 4, 10, Karaoguz et al. teaches
wherein the request message further comprises at least one of a geographical location of the device gateway, identity of the device gateway and a service associated with the IoT device (para. 21-24: each of the networks may comprise a plurality of cell sites/cellular towers that are located in geographical cells within each of the networks…with reference to FIG. 1, as access device migrates from the vicinity of the serving cell site in GSM network towards the wireless interface in the first location, the call may be handed off from the cell site GSM network to the wireless interface coupled to the gateway at the first location. Accordingly, instead of the call being dropped, the call has been seamlessly handed off and is now being handled by the gateway via the wireless interface. A gateway coupled to the wireless interface which is providing service to the user; para. 33: if the first location is a hotspot at a Cafe, the provider of the gateway may establish the service access levels or tiers that may be provided by the gateway; para. 42, 44, 51). 
-2-PCT Application No. PCT/IB2014/065050Karaoguz, Cheng do not explicitly teach and a subscription identity of the device gateway.
	Ansari et al. teaches
a subscription identity of the device gateway (para. 115: the added gateway appliance and/or user, e.g., new subscriber, is added to the subscription manager (server or functionality or the like) 73. Thus, the subscription manager for example may maintain the following subscriber information/data for providing subscription information to gateway appliance devices; para. 117-118, 312-313.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Karaoguz, Cheng to include the mapping/connection between manufacturer device identifiers and service provider network, as taught by Ansari, for the advantage of efficiently joining and communicating to other types of Internet devices for serving a wide range of customers with different devices.

As per claims 9, 23-24, Karaoguz et al. teaches
a method in a server of a network for providing to a device gateway an identity of a service provider network associated with an Internet of Things (IoT) device connected to the device gateway (fig. 3B; para. 19, 27-28, 34, 56: whenever an access device registers with and/or is authenticated by the gateway, information may be collected from the access device and related metadata information may be updated and/or synchronized with information that may be currently stored on the gateway; para. 66-69: upon entering into communication with the gateway, the access device may provide identification information to the gateway…a portion of the identification information received by the gateway may identify the service provider and the wide area network with which service may be established. Such information identifying a service provider may have been placed in the parameters of the access device at the time of manufacture, or by the vendor of the access device, prior to sale; para. 81: the gateway receives the identification information from access device via personal area network, if the access device is not registered for the service, prompt the user to elect service registration...prompt user for registration information, receive provisioning parameters via broadband network to enable the user of the access device to enjoy service from the WAN); 
receiving, by the server, a request message from the device gateway for obtaining the identity of the service provider network associated with the IoT device, the request message comprising a manufacturer IoT device identity (para. 28-29: the gateway may prompt/request particular information; para. 36, 42: after receiving the request for playback of the audio clip, the gateway may determine that a channel between the gateway and the user's access device may only be capable of maintaining a reduced playback rate; para. 55-56, 64: the communication system 100 of FIG. 3A also comprises a central control and management function that may be communicatively coupled to the gateway 118, an Internet service provider 140, a transport network 110, and a GSM network. Thus, the system 100 is equivalent to a server; para. 68: a portion of the identification information received by the gateway may identify the service provider and the wide area network with which service may be established. Such information identifying a service provider may have been placed in the parameters of the access device at the time of manufacture, or by the vendor of the access device; para. 76-78: the access device may provide identification information to the gateway…This identification may comprise an electronic serial number/a manufacturer identifier/a model identifier …and a service provider etc…gateway may then use the received identification information to determine whether the access device supports service via a wide area network. Thus, said identifiers are relating to the access device);
determining, by the server, an association between the identity of the service provider network and the manufacturer IoT device identity (para. 20-21, 25-28: detects a compatible access device that may be within the range of the wireless interface, the gateway may immediately advertise its available services to the access device …during preregistration, an administrator or owner of the gateway may enter registration or configuration information such as device IDs of access devices belonging to friends and/or family members into a registration database associated with the gateway. As a result, these devices will be allowed to access at least a portion of the services offered by the gateway whenever they attempt to access the gateway; para. 68, 76-78: the access device 124 may provide identification information to the gateway…This identification may comprise an electronic serial number/a manufacturer identifier/a model identifier …and a service provider etc…gateway may then use the received identification information to determine whether the access device supports service via a wide area network; para. 91; figs. 3B, 5.)
validating, by the server, an association between the IoT device and the identity of the service provider network based on the subscription identity of the device gateway and validating, by the server, the association between the identity of the service provider network and the manufacturer IoT device identity and conditional to successful validation sending, by the server, a message to the device gateway for creating the unique IoT device identifier, the message comprising the identity of the service 25 provider network associated to the IoT device and the manufacturer IoT device identity (para. 19: the central control and management block may comprise suitable logic, circuitry and/or code that may be adapted to handle content delivery and security functions such as authentication, validation, key or certificate management, and authorization. The central control and management block may also be adapted to handle provisioning and service management; fig. 5; para. 31-36: some services may only be offered if an access device is properly authenticated; para. 67, 76-78: the access device 124 may provide identification information to the gateway…This identification may comprise an electronic serial number/a manufacturer identifier/a model identifier …and a service provider etc…gateway may then use the received identification information to determine whether the access device supports service via a wide area network. Thus, said identifiers are relating to the access device; para. 80-82). Thus, services are offered only when the validations/authorizations are completed successfully between the manufacturer device identify and the service provider.  
wherein the created unique IoT device identifier comprising a concatenation of the identity of the service provider network, the manufacturer IoT device identity, and an access technology type supported by the IoT device (para. 17-21: the types of information that may be programmed into such devices, such information may be supported by a broadband access gateway that permits broadband network access via, for example, a personal cellular microcell, a personal area network (PAN), a wired or wireless wide area network (WAN), wireless local area network (WLAN) or other type of network located within a premises; para. 20-21, 25-28: detects a compatible access device that may be within the range of the wireless interface, the gateway may immediately advertise its available services to the access device …during preregistration; para. 66-68, 76-78: upon entering into communication with the gateway, the access device 124 may provide identification information to the gateway… This identification information may comprise, e.g., an electronic serial number, an international mobile equipment identifier (IMEI), an international mobile station identifier (IMSI), a mobile identification number (MIN), a media access control (MAC) address, an Internet protocol (IP) address, a digital certificate, a manufacturer identifier, a model identifier, a type identifier, and a service provider identifier, to name only a few such items…gateway may then use the received identification information to determine whether the access device supports service via a wide area network; which is the access technology supported by the device.)
Karaoguz does teach the IoT device identifier may comprise a service provider network identifier, a manufacturer identifier, a type identifier for accessing network, and others identifiers – See para. 17-21 and 76-78 cited above. Thus, a device identifier can be a combination of a number of identifiers.  

Karaoguz does not teach that the IoT device identifier contains only just said three identifiers: a service provider network identifier, a manufacturer identifier, a type identifier.
	Dancs et al. teaches a device identifier can be a composite/concatenation of three identifiers. See col. 5:45-51: its device identification number is a composite which includes the manufacturer identification number, the model number, and the device serial number. The relationship server looks up the manufacturer identification number in the database, finds the manufacturer, and then scans the list of partner ISPs. See fig. 1. Since manufacturer, service provider and access type that suits the model and/or the device number, a device identifier contains the composite of said three identifiers are the most needed for a gateway to process a device access request, therefore, a device identifier can be a composite of the service provider network, the manufacturer IoT device identity, and an access technology type supported by the IoT device. Each of the identifier is unique, the composite or linkage of said identifiers is a unique identifier. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Karaoguz to include a device ID that can be a composite of three identifiers, as taught by Dancs, for the advantage of providing efficient and/or automated connections to services in association with user devices.

Karaoguz and Dancs do not explicitly teaches wherein the server comprises a mapping table that maintains associations comprising identities of the service provider networks and the IoT devices.
	Cheng teaches 
for the purpose of creating a unique IoT 15 device and wherein the server comprises a mapping table that maintains associations comprising identities of the service provider networks and the IoT devices (para. 89-92: the service provider has an identifier of the given DVR system stored in the database(s) but the identifier may not yet have been associated with a user account 113…In conjunction with or after creating the account record, the service provider can link in the database the account record with the DVR system identifiers entered by the user. Both the manufacturer identifier and the service provider identifier uniquely identify the DVR system. The service provider maintains a mapping in the database/table between manufacturer identifiers and service provider identifiers. Having determining the manufacturer identifiers, the service provider can create associations between the manufacturer identifiers and the users' account record in the service provider database; para. 95: each program guide may also or alternatively provide information about multimedia programming and content offered by a content provider across a data network and accessible via a Uniform Resource Locator (URL), IP address, etc.; para. 17, 19-20, 27: access technology type) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Karaoguz to include the mapping between manufacturer device identifiers and service provider network, as taught by Cheng, for the advantage of providing efficient and/or automated connections to services in association with user devices. 
Karaoguz, Dancs and Cheng do not explicitly teach and a subscription identity of the device gateway.
	Ansari et al. teaches
a subscription identity of the device gateway (para. 115: the added gateway appliance and/or user, e.g., new subscriber, is added to the subscription manager (server or functionality or the like) 73. Thus, the subscription manager for example may maintain the following subscriber information/data for providing subscription information to gateway appliance devices; para. 117-118, 312-313.) 
	Ansari further teaches
validating, by the server, an association between the IoT device and the identity of the service provider network based on the subscription identity of the device gateway and validating, by the server, the association between the identity of the service provider network and the manufacturer IoT device identity, and conditional to successful validation sending, by the server, a message to the device gateway for creating the unique IoT device identifier, the message comprising the identity of the service provider network associated to the IoT device and the manufacturer IoT device identity (para. 123, 182-185, 233: enables users to view and control all of the devices managed by the gateway appliance. As shown in fig. 20A, via home automation page, in response to selecting a devices option, a list or pop-up display is generated to display the following for all of the controlled devices: 1) the user defined name for the device. After the devices are automatically detected, the gateway appliance will default the name to the type. The user can modify the name by using inline editing; 2) a Status indicator icon or label indicating the current status and possible value of the device; 3) a user defined room in which the device is located. When the devices are automatically detected, the default room will be the empty however, the user can change the default room by using inline editing; 4) the manufacturer and type of device; and, 5) any actions that can be done on each device.) Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Karaoguz, Dancs, Cheng to include the mapping/connection between manufacturer device identifiers and service provider network, as taught by Ansari, for the advantage of efficiently joining and communicating to other types of Internet devices for serving a wide range of customers with different devices.

As per claims 13, 25, Karaoguz et al. teaches
wherein the step of validating, by the server, the association between the identity of the service provider network and the manufacturer IoT device identity further comprises - sending a validation message to the service provider network, the validation 5 message comprising the manufacturer IoT device identity of the IoT device; and - receiving a validation response (para. 19: the central control and management block may comprise suitable logic, circuitry and/or code that may be adapted to handle content delivery and security functions such as authentication, validation, key or certificate management, and authorization. The central control and management block may also be adapted to handle provisioning and service management; fig. 5; para. 31-36: some services may only be offered if an access device is properly authenticated. Thus, services are offered only when the validations/authorizations are completed successfully between the manufacturer device identify and the service provider.)  

As per claims 14-15, 26-27, Karaoguz et al. teaches
wherein the validation response validates the association comprising the manufacturer IoT device identity and the identity of the service provider network; wherein the validation response comprises an identity of a new service provider network associated to the manufacturer IoT device identity (fig. 5; para. 19: the central control and management block may comprise suitable logic, circuitry and/or code that may be adapted to handle content delivery and security functions such as authentication, validation, key or certificate management, and authorization. The central control and management block may also be adapted to handle provisioning and service management; para. 31-36: some services may only be offered if an access device is properly authenticated. Thus, services are offered only when the validations/authorizations are completed successfully between the manufacturer device identify and the service provider; para. 67, 76-78: the access device 124 may provide identification information to the gateway…This identification may comprise an electronic serial number/a manufacturer identifier/a model identifier …and a service provider etc…gateway may then use the received identification information to determine whether the access device supports service via a wide area network. Thus, said identifiers are relating to the access device.)  

As per claims 16, 28, Karaoguz et al. teaches
wherein responsive to receiving the validation response, the method further comprises 15 - sending a second validation request to the new service provider network; and - receiving a second validation response message confirming an updated association comprising the manufacturer IoT device identity and the identity of the new service provider network (claim 16: forwarding the registration information over the broadband network to the service provider of the wide area telecommunications network; receiving provisioning parameters for the new wireless device from the service provider of the wide area telecommunications network over the broadband network; and communicating the received provisioning parameters to the new wireless device via the local wireless communication network to register the new wireless device on the wide on the telecommunications network; para. 80-82).  

As per claims 17, 29, Karaoguz et al. teaches
receiving an unsolicited message comprising updated associations between one or more manufacturer IoT devices identities and the identity of a new service provider network associated therewith; and - storing the updated associations (fig. 6: receive identification information from an access device via a personal area network. Identify available update(s) via a broadband network; para. 36: whenever an access device registers with and/or is authenticated by the gateway, information on the access device may be updated and/or synchronized with information that may be on the gateway; para. 82: the gateway may notify the user of the availability of the updates).  
Cheng also teaches at para. 86, 89-92: the service provider has an identifier of the given DVR system stored in the database(s) but the identifier may not yet have been associated with a user account 113…In conjunction with or after creating the account record, the service provider can link in the database the account record with the DVR system identifiers entered by the user. Both the manufacturer identifier and the service provider identifier uniquely identify the DVR system. The service provider maintains a mapping in the database between manufacturer identifiers and service provider identifiers. Having determining the manufacturer identifiers, the service provider can create associations between the manufacturer identifiers and the users' account record in the service provider database. In this way, a user's account record can be associated with the identifiers of the DVR systems operated by the user without the user having to obtain or know about the identifiers used by the service provider to identify the DVR systems.

As per claims 31, 33, Karaoguz teaches
wherein the step of validating, by the server, the association between the IoT device and the identity of the service provider network further comprises: sending, by the server, a validation request message to the service provider network, the validation message comprising the manufacturer IoT device identity and the subscription identity of the device gateway; and receiving, by the server, a validation response message from the service provider network (para. 19: the central control and management block may comprise suitable logic, circuitry and/or code that may be adapted to handle content delivery and security functions such as authentication, validation, key or certificate management, and authorization. The central control and management block may also be adapted to handle provisioning and service management; fig. 5; para. 31-36: some services may only be offered if an access device is properly authenticated; para. 67, 76-78: the access device 124 may provide identification information to the gateway…This identification may comprise an electronic serial number/a manufacturer identifier/a model identifier …and a service provider etc…gateway may then use the received identification information to determine whether the access device supports service via a wide area network. Thus, said identifiers are relating to the access device; para. 80-82). Thus, services are offered only when the validations/authorizations are completed successfully between the manufacturer device identify and the service provider
	
As per claims 32, 34, Karaoguz et al. teaches
wherein the validation response message validates the association between the IoT device and the identity of the service provider network (para. 19: the central control and management block may comprise suitable logic, circuitry and/or code that may be adapted to handle content delivery and security functions such as authentication, validation, key or certificate management, and authorization. The central control and management block may also be adapted to handle provisioning and service management; fig. 5; para. 31-36: some services may only be offered if an access device is properly authenticated; para. 67, 76-78: the access device 124 may provide identification information to the gateway…This identification may comprise an electronic serial number/a manufacturer identifier/a model identifier …and a service provider etc…gateway may then use the received identification information to determine whether the access device supports service via a wide area network. Thus, said identifiers are relating to the access device; para. 80-82).

As per claim 35, Karaoguz et al. teaches
updating unique IoT device identifiers upon receiving a new identity of the service provider network associated to the manufacturer IoT device identity (para. 42, 56: whenever an access device registers with and/or is authenticated by the gateway, information may be collected from the access device and related metadata information may be updated and/or synchronized with information that may be currently stored on the gateway; para. 66-68, 76-78: upon entering into communication with the gateway, the access device may provide identification information to the gateway ... This identification information may comprise, e.g., an electronic serial number, an international mobile equipment identifier (IMEI), an international mobile station identifier (IMSI), a mobile identification number (MIN), a media access control (MAC) address, an Internet protocol (IP) address, a digital certificate, a manufacturer identifier, a model identifier, a type identifier, and a service provider identifier, to name only a few such items ... gateway may then use the received identification information to determine whether the access device supports service via a wide area network; which is the access technology supported by the device; para. 91; figs. 3B, 5.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Counterman (US 20090132682) teaches at para. 45: authorization for access for a device may depend on one or more factors including: an identity of a device, a type of device, a service type requested by the device, a location of the device, the network to which the device is attached, a time of the request, an account status of an account associated with the device, a network status or other policy or rule specified factors. Malek (US 20150302409) teaches at para. 41: concatenated of two keys: the device manufacturer or the service provider.
Kuo (US 20140195615) teaches at para. 22: IoT; para. 31-33: service providers, administration server; para. 38: mapping relationship between the remote devices and the linking server groups. Fisher (US 20140215065) teaches at para. 22-23: communication data 40 (see, e.g., FIG. 3) originating from the appliance may include a particular appliance identification data element 42 at least partially identifying the appliance (e.g., a manufacturer identity, a brand identity, and/or a model identity as realized, for instance, by a unique alphanumeric character or series of characters. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        


9/22/2022


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163